Name: Commission Regulation (EEC) No 2883/90 of 5 October 1990 on determining the origin of grape juice
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  tariff policy;  economic analysis
 Date Published: nan

 6. 10. 90 Official Journal of the European Communities No L 276/13 COMMISSION REGULATION (EEC) No 2883/90 of 5 October 1990 on determining the origin of grape juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EEC) No 2472/90 (2), and in particular Article 15 thereof, Whereas the classification of the goods described in Commission Regulation (EEC) No 2026/73 of 25 July 1973 on determining the origin of grape juice (3), uses the Common Customs Tariff Nomenclature, which is itself based on the Customs Cooperation Council Nomencla ­ ture ; whereas this has been replaced by the Harmonized Commodity Description and Coding System which is applied in the Community by means of the Combined Nomenclature ; whereas, for reasons of clarity, it is prefe ­ rable to replace Regulation (EEC) No 2026/73 entirely ; Whereas the abovementioned adaptations to the Combined Nomenclature constitute simple technical adaptations not entailing any modification concerning the scope of the rules, which had been previously laid down in Regulation (EEC) No 2026/73, HAS ADOPTED THIS REGULATION : Article 1 The processing of grape must, of CN code ex 2009, into grape juice falling within the same heading shall not confer the origin of the country in which it took place. Article 2 The expression 'heading* used in this Regulation means the headings (four-digit codes) used in the nomenclature which makes up the Harmonized Commodity Descrip ­ tion and Coding System. Article 3 Regulation (EEC) No 2026/73 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. I. 0 OJ No L 247, 10. 9. 1990, p. 1 . O OJ No L 206, 27. 7. 1973, p . 33 .